DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schliwa et al.  Schliwa et al. shows a component positioning system (100) within an internal cabin (101) configured to facilitate positioning of a component (301) in relation to a seat track (901,902) within an internal cabin of a vehicle, the component positioning system comprising: a component (a seat assembly (301, 303)); and a position indicator (206, 207) coupled to a portion of the component, wherein the position indicator emits a proper position indication when the component is in a proper position in relation to the seat track (see col. 1 lines 1-11), and wherein the position indicator emits a remedial position indication when the component is not in the proper position in relation to the seat track (see col. 4 lines 57-60).  Regarding claim 3, the position indicator is coupled to a leg of the seat assembly (via the drives (904)) which determines the position of the seat assembly.  Regarding claims 4 and 20, the position indicator is “proximate” to at least one securing stud (401, 402) that secures the component to the seat track (as the position indicator may have a projector (col. 4 lines 60-63) integrated into the seat assembly.  Regarding claims 5-8, Schliwa et al. discloses the use of a control positioning unit (103, 302) which may be integrated within the component in form of output devices (col. 5 lines 26-28) or remote from the component (via a device (302)).  Regarding claims 9-12, the positioning system uses the current position in relation to “proper” positions (i.e., business class setting versus economy settings) for the positioning of the component (see col. 1, lines 38-53 and col. 5 lines 50-57).   The status portion and one or more corrector portions use illuminators (see Figs. 3-5) that are in the form of arrows.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schliwa et al.  Schliwa et al. shows all of the teachings of the claimed invention.  Consequently, the method steps as recited would have been incorporated within the use of the invention, as taught by Schliwa et al.  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 8,267,557 and 2015/0145300 show features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
June 4, 2022